Citation Nr: 1540935	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  08-12 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to December 1989. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In December 2007, the Veteran testified before a Decision Review Officer (DRO) at a hearing at the RO.  He subsequently testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in September 2009.  Transcripts of both hearings are of record.

In February 2010, the Board remanded the claims for service connection for additional development.  The requested development was completed, and the case was returned to the Board for further appellate action.  

In March 2014, the Board issued a decision denying service connection for, in relevant part, diabetes mellitus.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2015, the Court granted a Joint Motion for Partial Remand (JMPR) pertaining to the diabetes mellitus issue.  The case is now before the Board on Court remand.

In June 2015, the Veteran submitted additional evidence and requested that the case be remanded to the Agency of Original Jurisdiction (AOJ) for initial consideration.  Thus, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service personnel records indicate that he was stationed in Thailand between September 30, 1966 and September 25, 1967.  The Veteran maintains that he had temporary duty assignments involving flights, which landed in Vietnam.  The Veteran also contends that, while stationed in Florida, he serviced C-123 aircraft that had previously dispensed herbicides, and that these planes were covered in residue of herbicide agents, to which he was exposed while working on the planes.

According to the JMPR, in the March 2014 decision, the Board erred by failing to analyze whether his service on the flight line qualified as service "near the air base perimeter" under M21-1, pt. IV, subpt. ii, sec. 2.C.10.q.  The JMPR also stated that the Board erred by failing to ensure compliance with its February 2010 remand order with respect to contacting the Veteran to provide a more specific time-frame for the claimed temporary duty flights into Vietnam, and requesting that he have his wife submit a statement regarding receipt of letters from Vietnam.  The Board notes that in April 2010, and again in July 2015, the AOJ took such action.

In June 2015, the Veteran submitted additional evidence regarding his duties in Thailand.  Along with this evidence, the Veteran expressly requested that the case be remanded to the AOJ for review.  Accordingly, this evidence must be referred to the AOJ for review.  38 C.F.R. § 20.1304 (2015).

Additionally, a new rule establishes a presumption of exposure to certain herbicides for Veterans who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray a herbicide agent (Agent Orange) during the Vietnam era and later develop an Agent Orange presumptive condition.  38 C.F.R. § 3.307(a)(6)(v)(2015).  Consideration of the Veteran's claim under this rule is also warranted.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit any additional records supporting his claim of exposure to herbicides, to include service near the air base perimeter during his service in Thailand, and to determine whether the Veteran regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.

2.  If the Veteran responds to the July 2015 correspondence from the AOJ with time-frames as requested, then obtain from proper sources the unit history reports for the Veteran's unit for those time-frames.

3.  Attempt to verify the Veteran's claimed exposure to herbicides including in relation to service near the air base perimeter in Thailand and whether the Veteran regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.

4.  Then, readjudicate the claim, considering the Veteran's newly submitted evidence.  If any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




